Citation Nr: 9909393	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to December 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The first matter that must be address on this appeal is the 
procedural status of the issues before the Board, or, more 
precisely, the issue that is not before the Board.  The only 
issues properly before the Board at this time are the claims 
for an increased rating for the service connected lumbar 
strain, rated as 20 percent disabling, and the claim for a 
total disability rating based upon individual 
unemployability.  It is clear, however, that the appellant 
has persisted despite repeated admonitions from the RO and 
the Board to make the thrust of his argument that his disc 
disability in the lumbar region should be service connected.  
The Board does not know how to make this any clearer.  The 
claim for service connection for a disc disability in the 
lumbar region was denied by the Board in 1988.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1998).  This question can only 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  Since the matter clearly 
turns upon questions of medical diagnosis and causation, only 
competent medical evidence can be probative on these 
questions.  Grottveit v. Brown, 5 Vet. App. 91 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Assertions by 
a lay party, such as the claimant, as to what medical 
evidence did or did not show, disputing medical findings or 
advancing his personal conviction about the merits of the 
claim, is completely without any probative value and can not 
serve to reopen the claim.  Nici v. Brown,  9 Vet. App. 494, 
497 (1994) ("to the extent that the appellant may be 
attempting to cast doubt on the medical soundness of these 
evaluations and may be asserting that the doctors at these 
physicals were simply wrong, then his own medical opinion or 
even his awareness of the condition as a lay person would be 
of no evidentiary value.")   

On direct questioning by the Board at the October 1998 
hearing, the appellant asserted that he had been told by a 
medical provider that his disc disability was related to 
service, but he then admitted that no medical provider would 
place this in writing.  Such hearsay recitation of alleged 
comments by medical providers can not serve as medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).   The 
Board finds that the most reasonable interpretation of this 
record is that the appellant understands that he must present 
new and material evidence to reopen his claim; that he has no 
such evidence and can not obtain it; but he persists in 
raising claims for an increased rating or for a total rating 
in hopes that somehow VA adjudicators or the Board will vault 
over prior final denial and reverse themselves.  While the 
Board does not doubt in the least that the appellant is 
sincerely convinced of the underlying merit of his claim, if 
he is ever to prevail he needs to fashion a strategy that 
comports to the governing law.  That strategy must involve 
the submission of new and material evidence to reopen his 
claim for service connection for disc disability of the back.  
It is almost impossible to imagine how the requirement for 
new and material evidence can be satisfied without competent 
medical evidence linking the disc disability to service or 
service connected disability. 

  
REMAND

On the back of a VA Form 21-4138 dated January 22, 1997, the 
veteran requested that the RO obtain treatment records from 
the Seattle and Boise VA medical facilities.  It is not 
completely clear whether he was alleging recent treatment or 
not.  In a Report of Contact dated in April 1997, the RO 
appeared to recognize that the claimant had requested review 
of records from the Seattle and Boise VAMCs and that this 
evidence had not been mentioned in the statement of the case.  
Unfortunately, the Board can not ascertain from the entries 
on this Report of contact or the other evidence in the file 
whether a request for these records was made and, if so, what 
was the result of this request.

The record also contains a report and attachments of a 
Vocation Rehabilitation evaluation by a counseling 
psychologist in November 1996.  This evaluation resulted in 
the conclusion that the service connected and nonservice 
connected disabilities made the claimant infeasible for 
vocational rehabilitation and training.  The attached 
counseling summary contains a narrative that repeats 
statements of medical history from the veteran that his 
service connected disability resulted in a laminectomy.  It 
is clear that these comments are merely transcriptions of 
medical history, not a medical opinion as to causation.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The report also 
contains reference to a "physical capacities" examination, 
however, it is not clear as to whether this was performed by 
the counseling psychologist, nor is the nature to this 
examination described.  In the January 22, 1997, 4138, the 
veteran reported that vocational rehabilitation was denied 
after "an extensive medical evaluation performed on July 12, 
1996.  This evaluation is not of record.

In light of the above, the Board will remand for the 
following actions:

1.  The veteran may submit additional 
evidence or argument in support of his claim.

2.  The RO should take appropriate action to 
obtain records of: (a) reported  treatment at 
the Seattle and Boise VAMCs; and (b) the 
reported evaluation on July 12, 1996.  The RO 
should also take appropriate action to 
determine whether the "physical capacities" 
examination referenced in the November 1996 
report of the counseling psychologist was 
performed by the psychologist or some other 
party, and, if so, what was the nature of 
this evaluation and is there a report of this 
"physical capacities" examination.  If a 
copy of a report of this examination does not 
exist, the RO should obtain a description of 
the nature of this "physical capacities" 
examination.

3.  Following the above, the RO should review 
the additional evidence and determine whether 
a further VA examination of the service 
connected back disability is warranted.  
38 C.F.R. § 3.326 (1998).  If so, an 
examination should be obtained.  

Upon completion of these actions, the RO should review the 
issues on appeal.  If the determination remains adverse in 
whole or part, the veteran and his presentative should be 
provided a supplemental statement of the case.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome as to 
this issue.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


